                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION - DETROIT

In re:                                            Case No.: 16-47502
                                                  Chapter 13
         Daniel Adamowicz, Jr.                    Judge: McIvor

Debtor
______________________________________/

         AMENDED ORDER MODIFYING PLAN, MODIFYING AUTOMATIC
         STAY AS TO CREDITOR, WELLS FARGO BANK, N.A., RESOLVING
            TRUSTEES MOTION TO DISMISS FOR FAILURE TO MAKE
                    PAYMENTS UNDER CHAPTER 13 PLAN

       This cause came before the Court on Debtor’s, Daniel Adamowicz, Jr., Proposed
Modification to Chapter 13 Plan; Creditors, Wells Fargo Bank, N.A., Motion for Relief
From the Automatic Stay; and the Standing Chapter 13 Trustee’s Motion to Dismiss. On
April 18, 2019, this Court entered its Order resolving those matters based on the stipulation
of Debtor, creditor and the Trustee. The parties have advised the Court that due to a
scrivener’s error, the order submitted to the Court included a paragraph awarding creditor
$1031 that should not have been included in that order. The parties have requested that this
Court enter an Amended Order to correct this error. This Court, having reviewed the
pleadings in this cause, having reviewed the Stipulation of the parties, and being otherwise
fully advised in the premises, and having concluded that cause exists for the entry of this
Order,

      IT IS HEREBY ORDERED that this Court’s Order Modifying Plan, Modifying
Automatic Stay as to Creditor, Wells Fargo Bank, NA, Resolving Trustees Motion to
Dismiss for Failure to Make Payments Under Chapter 13 Plan entered April 18, 2019,
Court Docket number 81, as amended as set forth below. It is further

       ORDERED AND ADJUDGED Plan payments in the amount of $18,000.00 are
excused. It is further

      ORDERED AND ADJUDGED that the Plan payment is increased to $560.00 per
week effective May 1, 2019. It is further

       ORDERED AND ADJUDGED that Debtor shall make one full Plan payment of
$560.00 to post on the records of the Chapter 13 Trustee between April 11, 2019, and May
15, 2019. If Debtor does not make the payment as required by the date specified, this case
may be dismissed without further notice or hearing on the filing of an Affidavit of the



 16-47502-mbm       Doc 85    Filed 05/22/19    Entered 05/22/19 12:24:33      Page 1 of 2
Trustee; and Creditor will be entitled to entry of an Order Modifying Stay without further
notice or hearing on the filing of a Notice of Default for Creditor. It is further

        ORDERED AND ADJUDGED that no later than May 15, 2019, Debtor will provide
to the Trustee copies of Debtor’s Federal Income Tax Returns for tax years 2016, 2017 and
2018. If Debtor does not provide the required Returns by the date specified, this case may
be dismissed without further notice or hearing on the filing of an Affidavit of the Chapter
13 Trustee. It is further

       ORDERED AND ADJUDGED if Debtor does not make any future Chapter 13 Plan
payments, Trustee may submit a notice of default, served upon Debtor and Debtor’s
counsel and permitting 30 days from the service of the notice in which to cure any and all
defaults in payments. If Debtor does not cure the defaults in payments after having been
provided notice under the provisions of this Order, then the Trustee may submit an Order
of Dismissal to the Bankruptcy Court along with an affidavit attesting to a failure to make
Plan payments, and the proceedings may be thereafter dismissed without a further hearing
or notice. It is further

       ORDERED AND ADJUDGED If Debtor does not make any future Chapter 13 Plan
payments, Creditor may submit a notice of default, served upon Debtor and Debtor’s
counsel and permitting 30 days from the service of the notice in which to cure any and all
defaults in payments. If Debtor does not cure the defaults in payments after having been
provided notice under the provisions of this Order, then Creditor may submit to the
Bankruptcy Court an Order Lifting Automatic Stay as to the real property located at 8931
Beatrice St., Livonia, Michigan along with an affidavit attesting to a failure to make Plan
payments, and the Order Lifting Automatic Stay may be entered without a further hearing
or notice. Debtor’s right to cure under this Paragraph is limited to two opportunities
following filing of a Notice of Default by either Creditor or Debtor. If after the second
opportunity to cure, Debtor defaults in Plan payments, Creditor will be entitled to entry of
an Order Lifting Automatic Stay without further notice or hearing on the filing of an
Affidavit of Creditor or Counsel for Debtor.
      Signed on May 22, 2019




 16-47502-mbm       Doc 85     Filed 05/22/19   Entered 05/22/19 12:24:33     Page 2 of 2
